Citation Nr: 1705462	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  14-08 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1952 to July 1956. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2013 and August 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in January 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Hearing Loss 

The Veteran contends that his hearing loss is worse than initially rated.  The Board notes that the Veteran last had a VA examination for hearing loss in February 2012.  However, at his January 2017 Board hearing, he reported he presently utilizes hearing aids set to their maximum level of amplification.  The Board finds that considering the Veteran's statements, there is at least a suggestion of worsening of the Veteran's hearing.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Tinnitus

The Veteran contends that the ringing in his ears has existed since his period of basic training in service.  See January 2017 Board Hearing.  In a September 2014 statement, the Veteran reported that he has mentioned his tinnitus to many doctors over the years.  In a January 2012 Authorization for Release of Information, the Veteran reported that he has sought private treatment with Kaiser since 1962.  However, presently records from Kaiser facilities relevant to hearing loss only date to as early as 2008.  The Board finds a remand to obtain these records is necessary.  The Veteran should be allowed to provide the necessary releases in order for the RO to obtain any records relevant to the Veteran's complaint of tinnitus between 1962 and 2008.

In an October 2009 Authorization for Release of Information, the Veteran noted that he had been declared disabled by the Social Security Administration (SSA) in approximately 1991.  Currently, no SSA records have been associated with the claims file.  These records should be requested on remand.  Additionally, the Veteran indicated in a postscript written on a September 2015 correspondence sent to him that he had been hospitalized for 25 days beginning in September 2015 at Kaiser Sunnyside Hospital in Clackamas, Oregon.  These records have not been associated with the claims file and should also be obtained on remand.

In light of the remand, updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated since July 2013.

2.  Obtain pertinent private treatment records dated prior to 2008 (and at least as early as 1962), to include records from Kaiser facilities and hospitalization records from approximately September 2015 from the Kaiser Sunnyside Hospital in Clackamas, Oregon.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.
If any requested records are unavailable, then the claims file should be annotated as such, and the Veteran should be so notified.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected hearing loss.  The entire claims file must be reviewed by the examiner.

The examiner should also determine whether the Veteran has tinnitus or whether it is ruled out.

If tinnitus is identified, the examiner is also asked to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any tinnitus had its onset during, or is otherwise related to, the Veteran's military service, including from noise exposure.

A complete rationale or explanation should be provided for any opinion reached.

4.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

